\|

QQ

\9

10

ll

l2

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:13-cv-00109-RCJ-CWH Document 139 Filed 10/19/18 Page 1 of 4

KAMER ZUCKER ABBOTT
Gregory J. Kamer, #0270
R. Todd Creer, #10016

3000 West Char|eston Bou|evard, Suite 3
Las Vegas, Nevada 89102-1990

Te|: (702) 259-8640

Fax: (702) 259-8646

GlBSON, DUNN & CRUTCHER LLP
Eugene Scalia*

Joshua S. Lipshutz*

Amanda C. Machin*

1050 Connecticut Avenue, N.W.
Washington, DC 11101

Telephone: (202) 955-8500

Facsimile: (202) 467-0539

Attorneys for Defendant
Wynn Las Vegas, LLC

*Admitled Pro Hac Vice

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

JOSEPH CESARZ, QUY NGOC TANG, and
all persons whose names are set forth in
Exhibit A to the First Amended Comp|aint,
individually and on behalf of all others
similarly situated,

Plaintiffs,
vs.

WYNN LAS VEGAS, LLC, and STEVE
WYNN,

Defendants.

VVVVVVV\-/VVVVVVV

 

Case No. 2:13-CV-109-RCJ-(CWI-l)

STIPULATION TO EXTEND TIME TO
FILE REPLY IN SUPPORT OF M()TION
TO DISMISS

(First Stipu|ation)

 

h

U\

G\

\l

10

11

12

13

14

15

16

17

18

19

20

2|

22

23

24

 

 

Case 2:13-cv-00109-RCJ-CWH Document 139 Filed 10/19/18 Page 2 of 4

On July 31, 2018, Defendants each moved to dismiss the amended complaint. See Dkts. 133
and 134. On October l, 2018, Plaintiffs opposed. Dkt. 138. Pursuant to this Court’s prior order (Dkt.
130), Defendants’ reply briefs are due on November l, 2018. Due to Defense counse|’s other
professional commitments (inc|uding an October trial in another matter), the parties have agreed to
propose a short extension of that deadline.

Therefore, pursuant to Local Rule (“LR”) IA 6-2 and LR 7-1, Defendants WYNN LAS
VEGAS, LLC, and STEVE WYNN (collectively “Defendants”), by and through their counsel of
record, and Plaintiffs JOSEPH CESARZ, QUY NGOC TANG, individually and on behalf of all others
persons who have filed consents to join and all others similarly situated (“Plaintiffs”), by and through
their counsel of record, hereby request and stipulate that the deadline for reply briefs be extended to

November 15, 2018.

|PROPOSED| ORDER

Having reviewed the Parties’ stipulation, the proposed extension is approved. All reply briefs
in support of Defendants’ motions to dismiss the amended complaint shall be filed on or before

November 15, 2018.

lT lS SO ORDERED:

f

UNITED's'TAT DlsTRlcTJUDGE

DATED: Z Zd/{

 

 

